DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      LEONARDO GUTIERREZ,
                           Appellant,

                                     v.

              DEPARTMENT OF FINANCIAL SERVICES,
                          Appellee.

                               No. 4D16-4042

                              [October 5, 2017]

   Appeal from the State of Florida,              Department   of   Financial
Services; L.T. Case No. 187898-16-AG.

  Howard J. Hochman, Miami, for appellant.

  Matthew R. Daley, Assistant General Counsel, and Gregory D. Venz,
Deputy General Counsel, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.